UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JOHN A. BARTOLINI,

                                Plaintiff,
                                                            MEMORANDUM & ORDER
                  - against -                                17-CV-06276 (PKC) (SJB)

MICHAEL F. MONGELLI ESQUIRE,
LIONEL BING MARKEE, LEILA ALI,
WILLIAM R. GREENSPAN ESQUIRE, and
HONORABLE PETER J. KELLY

                                Defendants.
-------------------------------------------------------x

PAMELA K. CHEN, United States District Judge:

        On October 10, 2017, Plaintiff John A. Bartolini (“Plaintiff”), proceeding pro se, filed this

action against Defendants Michael F. Mongelli (“Mongelli”), Lionel Bing Markee (“Markee”),

Leila Ali (“Ali”), William R. Greenspan (“Greenspan”), and the Honorable Peter J. Kelly

(“Surrogate Kelly”) (collectively “Defendants”), seeking injunctive relief and damages pursuant

to the Due Process Clause of the Fourteenth Amendment, 42 U.S.C. § 1983, and New York

Judiciary Law § 487. The complaint alleges, in essence, that the Defendants denied Plaintiff’s

constitutional rights of due process and equal protection by conspiring to prevent his participation

in state probate court proceedings. (Dkt. 1, at ECF 8.) 1

        All Defendants have moved to dismiss the complaint, with Greenspan and Surrogate Kelly

filing separately and Mongelli and Markee filing jointly. (See Dkts. 43, 44, & 48.) On May 21,

2018, the motions to dismiss were referred to the Honorable Sanket J. Bulsara. On November 7,

2018, Magistrate Judge Bulsara filed his Report and Recommendations (“R&R”), recommending


        Citations to “ECF” refer to the pagination generated by the Court’s electronic docketing
        1

system and not the document’s internal pagination.
that the complaint be dismissed without prejudice against all Defendants. (Dkt. 67.) The R&R

stated that any objections were to be filed by November 21, 2018. (Id.) Plaintiff’s objections were

filed by fax to the Court on November 27, 2018.2 (Dkt. 69.) The Court presumes the parties’

familiarity with the factual background in this case as contained in Magistrate Judge Bulsara’s

R&R.

                                         DISCUSSION

I.     STANDARD OF REVIEW

       In reviewing an R&R, the district court “may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). The

district court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which objection is made.” Id. Where “the objecting

party makes only conclusory or general objections, or simply reiterates the original arguments, the

Court will review the R&R strictly for clear error.” Zaretsky v. Maxi–Aids, Inc., 2012 WL

2345181, at *1 (E.D.N.Y. 2012) (internal quotation marks omitted); Mario v. P & C Food Markets,

Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Merely referring the court to previously filed papers or

arguments does not constitute an adequate objection”).

II.    ANALYSIS

       A.      Dismissal Under Rooker-Feldman

       Plaintiff’s most significant objection is to the R&R’s finding that the Rooker-Feldman

doctrine bars his claims from proceeding in federal court. However, as the R&R explains, Rooker-



       2
         On November 29, 2018, Defendants jointly moved to dismiss Plaintiff’s objections to
Judge Bulsara’s R&R as untimely. (Dkt. 70.) However, given Plaintiff’s pro se status and the
brief delay involved, the Court denies Defendants’ joint motion and considers Plaintiff’s
objections.

                                                2
Feldman prevents federal district courts from considering claims “brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.”

Exxon Mobil Corp. v. Saudi Basic Industries Corp., 544 U.S. 280, 284 (2005). As applied by the

Second Circuit, Rooker-Feldman bars federal court jurisdiction when four conditions are met: (1)

the federal-court plaintiff must have lost in state court; (2) the federal-court plaintiff must complain

of injuries caused by a state-court judgment; (3) the federal-court plaintiff must ask the federal

court to review and reject the state-court judgment; and (4) the federal-court plaintiff must have

filed the federal suit after the state court issued its judgment. Hoblock v. Albany County Board of

Elections, 422 F.3d 77, 85 (2d Cir. 2005).

       Magistrate Judge Bulsara found that all four conditions are met in this case and would hold

that all of Plaintiff’s federal claims are barred on that basis. (Dkt. 67, at ECF 504-11.) Plaintiff

objects that he should not be considered as having “lost” in state court because he “never got a fair

chance to litigate his interest[,]” having been denied standing to appear in the state probate action.

(Dkt. 69, at ECF 555.) The Court understands this objection to amount to the following argument:

as a non-party to the state court proceeding, Plaintiff cannot be considered to have “lost” in state

court, as required by Hoblock. On de novo review, this Court reaches the same conclusion as the

R&R—i.e., that Plaintiff did indeed lose in state court for the purposes of Rooker-Feldman—

though the Court’s analysis differs in some respects from the R&R.

        The R&R acknowledges that Plaintiff was not formally a party to the underlying state

proceedings, as Surrogate Kelly prevented him from becoming a party when he ruled that Plaintiff

lacked an interest that would give him standing to participate. (Dkt. 67, at ECF 505.) Perhaps

recognizing the curious effect of characterizing a non-party as a loser in court proceedings, the



                                                   3
R&R looked to the treatment of similar plaintiffs by federal courts, finding that courts have

previously held that a non-party can be considered to have “lost” in state court under certain

circumstances. (Id. at ECF 505.)

       Specifically, the R&R relies on two cases, Roberts v. Hartz, 113 F. App’x 306 (10th Cir.

2004) and Wright v. Tackett, 39 F.3d 155 (7th Cir. 1994), for the proposition that a would-be-

intervenor becomes a state court loser for the purposes of Rooker-Feldman when his or her bid to

intervene is denied by the state court.     In Roberts, a New Mexico district court denied a

grandmother’s motion to intervene in proceedings brought by the State’s Children, Youth, and

Families Department to terminate her daughter’s parental rights. Roberts, 113 F. App’x at 309.

In Wright, an Indiana state court denied a husband’s motion to intervene in a foreclosure action

brought against his wife’s property. Wright, 39 F.3d at 156.

       The procedural similarities among these cases and Plaintiff’s case are indeed instructive.

However, to the extent that the R&R’s analysis rests on Roberts and Wright in finding that the first

step of the Rooker-Feldman test is met, this Court looks to additional support in the case law. The

Court understands the reasoning (though not the result) of those decisions to have been superseded

in large part by the Supreme Court’s later decision in Exxon Mobil Corp. v. Saudi Basic Industries

Corp., 544 U.S. 280 (2005). In Roberts and Wright, the Seventh and Tenth Circuits used a now-

obsolete analysis to determine whether the claims brought by the federal plaintiff fell within the

Rooker-Feldman jurisdictional bar, asking whether the claims were “inextricably intertwined”

with the state court’s judgment. See Roberts, 113 F. App’x at 310 (“[A]ll of Roberts’ claims

against the state defendants were either actually decided in the state-court proceedings or are

inextricably intertwined with the state-court orders and judgments.”); Wright, 39 F.3d at 157

(“Although Wright’s complaint presented several constitutional—albeit conclusory—claims,



                                                 4
those claims are inextricably intertwined with the various state court determinations handed down

previously.”). Likewise, in Exxon Mobil, the Third Circuit interpreted the Rooker-Feldman

doctrine as imposing the “inextricably intertwined” standard, barring jurisdiction over claims

where a state court enters judgment after the plaintiff has filed suit in federal court. Exxon Mobil

Corp. v. Saudi Basic Industries Corp., 364 F.3d 102, 106 (“[O]ur case presents an equally clear

application of the inextricably intertwined circumstance, which exists when federal relief can only

be predicated upon a conviction that the state court was wrong, or when the federal court must . .

. take action that would render [the state court's] judgment ineffectual.” (internal citations

omitted)). On review of the Third Circuit’s decision, a unanimous Supreme Court opined that the

Rooker-Feldman doctrine “has sometimes been construed to extend far beyond the contours of the

Rooker and Feldman cases.” Exxon Mobil, 544 U.S. at 283. Reversing the Third Circuit’s

decision, the Supreme Court in Exxon Mobil clarified that the Rooker-Feldman doctrine only

applies to “cases brought by state-court losers complaining of injuries caused by state-court

judgments rendered before the district court proceedings commenced and inviting district court

review and rejection of those judgments.” Id. at 284. Significantly, the Supreme Court did not

apply or endorse the “inextricably intertwined” test relied upon by the Third, Seventh, and Tenth

Circuits.

       The Second Circuit has interpreted the holding in Exxon Mobil as a rejection of the

“inextricably intertwined” test. In Hoblock, the Second Circuit explained:

       The “inextricably intertwined” language from Feldman led lower federal courts,
       including this court in Moccio, [95 F.3d 195, 199-200 (2d Cir. 1996)], to apply
       Rooker-Feldman too broadly. In light of Exxon Mobil—which quotes Feldman’s
       use of the phrase but does not otherwise explicate or employ it—it appears that
       describing a federal claim as “inextricably intertwined” with a state-court judgment
       only states a conclusion. . . . It is simply a descriptive label attached to claims that
       meet the requirements outlined in Exxon Mobil.



                                                  5
422 F.3d at 86-87 (internal citations omitted).

       One year after Exxon Mobil, the Supreme Court came close to addressing the issue

presented in this case. In Lance v. Dennis, 546 U.S. 459 (2006), registered Colorado voters sought

to bring a federal-court challenge to a Colorado Supreme Court decision that invalidated a

redistricting plan drafted by the Colorado state legislature. Id. at 460-62 (describing litigation

before and after the Colorado Supreme Court’s decision in People ex rel. Salazar v. Davidson, 79

P.3d 1221 (Colo. 2003)). The question presented was whether the Rooker-Feldman doctrine

precludes a plaintiff, such as a state citizen, from bringing suit in federal court when they are in

privity with a party, such as a state government, that lost in state court. Id. at 462-63. The Court

held that it did not. The Court characterized its prior jurisprudence as holding “Rooker-Feldman

inapplicable where the party against whom the doctrine is invoked was not a party to the underlying

state-court proceeding.” Id. at 464 (citing Johnson v. De Grandy, 512 U.S. 997, 1006 (1994),

where Rooker-Feldman did not bar the United States from challenging a Florida reapportionment

plan in federal court notwithstanding a state court judgment upholding the plan). The Lance Court

reasoned that Rooker-Feldman could not be applied to the Colorado voters because they “did not

participate in Salazar, and were not in a ‘position to ask this Court to review the state court's

judgment.’” Id. at 465 (quoting De Grandy, 512 U.S. at 1006).

       Importantly for this case, however, the Court expressly declined to address whether

Rooker-Feldman could ever be applied to deny jurisdiction where a plaintiff was not a named party

to the state-court case, and, in fact, suggested that cases involving estates could represent such an

instance. Id. at 466 n.2 (“In holding that Rooker–Feldman does not bar the plaintiffs here from

proceeding, we need not address whether there are any circumstances, however limited, in which

Rooker–Feldman may be applied against a party not named in an earlier state proceeding—e.g.,



                                                  6
where an estate takes a de facto appeal in a district court of an earlier state decision involving the

decedent.”). Only two Second Circuit cases (Watley v. Katz, 631 F. App’x 74 (2d Cir. 2016);

Davis v. Baldwin, 594 F. App’x 49 (2d Cir. 2015)) address Lance, and neither develop the

reasoning of that case in any significant way.

        As this Court understands current doctrine, the core issue is whether Plaintiff, though not

formally a party to the probate proceeding, had an opportunity—even if he did not make use of

it—to appeal the alleged harm he suffered from the Surrogate’s Court’s ruling in an action in which

he did not have standing to participate. See Lance, 546 U.S. at 465 (reasoning from the fact that

the federal-court plaintiffs had no opportunity to ask for direct review of the state court’s decision).

Because the Appellate Division of the New York Supreme Court routinely addresses such

questions of standing in probate proceedings and thus Plaintiff had an avenue in state court to

pursue the relief he seeks here, the Court sees no difficulty in holding that Plaintiff “lost” in state

court for the purposes of Rooker-Feldman doctrine. See, e.g., Matter of Quinn, 2018 WL 5811791

(N.Y. App. Div. 2018) (holding on appeal that a college founder had an interest that granted

statutory standing to petition for letters of administration); In re Abady, 906 N.Y.S.2d 321 (N.Y.

App. Div. 2010) (holding on appeal that a surviving spouse lacked standing to object to a will

being admitted to probate); In re Hall, 784 N.Y.S.2d 605 (N.Y. App. Div. 2005) (holding on appeal

that a would-be objector in probate proceedings lacked standing to object). Plaintiff meaningfully

participated in the state court proceeding, even though never formally recognized as a party to the

proceedings. Accordingly, Plaintiff became a state-court loser when Surrogate Kelly held that he

had no standing to press his interest in the state probate proceedings. Thus, Plaintiff’s claims fall

within the first prong of the Rooker-Feldman test articulated in Hoblock.




                                                   7
       Additionally, though Plaintiff registers no specific objection to the R&R’s findings

regarding the second, third, and fourth prongs of the Hoblock test, the Court concurs with Judge

Bulsara’s finding that they are easily satisfied in this case. The gravamen of the complaint is that

Plaintiff was injured by the state court’s decision that he lacked standing in probate proceedings,

thus denying him the opportunity “to be a party in the Proceedings” and to “discover, depose, cross

examine, [and] partake in pretrial conferences [and other hearings].” (Dkt. 1, at ECF 8.) To

remedy this injury, he asks this Court to invalidate the state court proceedings as unconstitutional,

transfer the proceedings to a new state venue, and grant damages. (Dkt. 1, at ECF 6.) And, lastly,

Plaintiff filed his federal complaint on October 10, 2017, well after the state judgment was finally

issued on August 15, 2016. (Compare Dkt.45-2, at ECF 266 (Decree Denying Probate), with Dkt.

1, at ECF 1 (Plaintiff’s Complaint)). These facts clearly establish that Plaintiff is “complaining of

injuries caused by state-court judgments rendered before the district court proceedings commenced

and inviting district court review and rejection of those judgments.” Exxon Mobil, 544 U.S. at 284.

       Based on the foregoing analysis, the Court concurs with the result recommended by the

R&R and further finds that the Rooker-Feldman doctrine, as clarified by Exxon Mobil and Lance,

bars jurisdiction over Plaintiff’s federal claims in this case. Accordingly, the Court overrules

Plaintiff’s objection to the application of Rooker-Feldman in this case.

       B.      Dismissal on Alternative Grounds

       Having considered Plaintiff’s federal claims de novo and found a lack of subject matter

jurisdiction under the Rooker-Feldman doctrine, the Court finds sufficient basis to grant the

Defendants’ motions to dismiss. Accordingly, Plaintiff’s objections to the alternative grounds for

dismissal contained within the R&R have no practical significance to the disposition of Plaintiff’s

claims. Still, the Court conducts a de novo review where Plaintiff has successfully articulated a

specific objection to the alternative grounds for dismissal, while reviewing for clear error where
                                                 8
Plaintiff merely re-litigates arguments presented to the magistrate judge. See Mario v. P & C Food

Markets, Inc., 313 F.3d at 766.

       First, Plaintiff objects to the R&R’s characterization of his pleading with respect to his

claims under § 1983 as conclusory. (Dkt. 69, at ECF 554.) The Court finds, however, that this

objection does not warrant a different result. Plaintiff’s complaint must plausibly allege a

constitutional violation to support his § 1983 claims. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”).

As noted in the R&R, the complaint contains no factual allegations that could plausibly support

Plaintiff’s assertion that the Defendants “conspired to deprive Plaintiff [of] the federally protected

rights of due process and equal protection . . . .” (Dkt. 67, at ECF 515.) Even if the Court had

subject matter jurisdiction over these claims, there would be no basis on which to reach a different

conclusion than the one reached in the R&R.

       Next, Plaintiff objects to the R&R’s alternative ground for dismissal of his claim for

injunctive relief on the basis of the probate exception to federal court jurisdiction. (Dkt. 69, at

ECF 555.) The Court agrees with the R&R that Plaintiff’s claim for relief, asking that this Court

invalidate the state probate proceeding and transfer the matter to a different Surrogate’s Court,

(Dkt. 1, at ECF 6.), falls under the probate exception. Though the Second Circuit has instructed

that the probate exception is to be construed narrowly, it must be applied where a federal court

would be required to “(1) probate or annul a will, (2) administer (or invalidate the administration

of) an estate, or (3) assume in rem jurisdiction over property that is in the custody of the probate

court.” King v. Shou-Kung Wang, 663 F. App’x 12, 13 (2d Cir. 2016). Because Plaintiff’s claims

for relief under the Due Process Clause would, by their very terms, require this Court to at least



                                                  9
temporarily assume jurisdiction over the probate matter in order to transfer the matter to a different

state court, the probate exception prevents this Court from exercising subject matter jurisdiction.

See Capponi v. Murphy, 772 F. Supp. 2d 457, 467 (S.D.N.Y. 2009) (holding that the probate

exception prevents a federal court from transferring a probate matter to a different state

jurisdiction).

        Plaintiff also objects to the R&R’s alternative ground for dismissal of Plaintiff’s § 1983

claim against Defendant Greenspan, the state-court-appointed guardian ad litem, based on quasi-

judicial immunity. (Dkt. 69, at ECF 555.) Plaintiff argues that Defendant Greenspan waived any

possible quasi-judicial immunity defense by failing to raise it in his motion to dismiss papers. (Id.)

As the R&R recognizes, a defendant may waive an immunity defense, at least for the limited

purpose of a motion to dismiss, if he fails to explicitly raise it in his motion papers. See Nationwide

Freight Systems, Inc. v. Baudino, 2013 WL 5346450, at *1 n.2 (N.D. Ill. 2013). And though

Defendant Surrogate Kelly raised a judicial immunity defense in his memorandum of law, (Dkt.

46, at ECF 283), Defendant Greenspan made no mention of a possible immunity defense; rather,

his memorandum of law sought to minimize any suggestion that he had acted at the direction of

Defendant Surrogate Kelly (Dkt. 43-1, at ECF 225-226). Still, in light of the fact that Defendant

Surrogate Kelly briefed the essentially identical issue of judicial immunity, the Court may reach

the issue of quasi-judicial immunity on its own. See Sanchez v. Doyle, 254 F. Supp. 2d 266, 269

n.2 (D. Conn. 2003) (“The absence of argument, however, does not preclude the Court from raising

the [judicial] immunity question on its own, especially where the parties have extensively briefed

and argued the cousin issue of Stine’s qualified immunity.”). In any case, Defendant Greenspan

has not waived the immunity defense for further dispositive motions, such as summary judgment.




                                                  10
See Fed. R. Civ. P. 12(g), (h)(2). Accordingly, the Court finds no merit in Plaintiff’s objection to

this alternative ground for dismissal.

        Finally, the Court acknowledges Plaintiff’s objection that certain “facts” were not

considered by the R&R. In arguing that certain “facts” were “intentionally ignored,” (Dkt. 69, at

ECF 555.), Plaintiff merely recites arguments presented to the magistrate judge. (See Dkt. 66, at

ECF 484, 486.) Such arguments are reviewed for clear error. Zaretsky, 2012 WL 2345181, at *1.

Finding no clear error in the R&R’s resolution of these renewed arguments, the Court overrules

Plaintiff’s objection.

        C.      Dismissal of Plaintiff’s State Law Claim

        Although the R&R addressed Plaintiff’s federal claims, recommending dismissal of all

such claims, the R&R does not explicitly address the remaining state law claim under New York

Judiciary Law § 487. Instead, it recommends the dismissal of the complaint in its entirety. This,

too, is the correct result. A lack of subject matter jurisdiction over Plaintiff’s federal claims means

that the Court has no federal question jurisdiction in this case. Further, because it appears that the

parties are all based in New York, (Dkt. 1, at ECF 4-5, 7.), the Court cannot exercise diversity

jurisdiction, see 28 U.S.C. § 1332. Where a federal court lacks original jurisdiction, it cannot

exercise supplemental jurisdiction over a state law claim. Cohen v. Postal Holdings, LLC, 873

F.3d 394, 399 (2d Cir. 2017) (“[A] district court cannot exercise supplemental jurisdiction unless

there is first a proper basis for original federal jurisdiction.” (internal citation omitted)).

Accordingly, Plaintiff’s sole state law claim must be dismissed without prejudice for Plaintiff to

seek to bring it in state court.

                                          CONCLUSION

        In sum, the Court adopts Judge Bulsara’s Report & Recommendation, dated November 7,

2018, in its entirety, and also supplements it as explained above. Accordingly, the Court grants

                                                  11
Defendants’ motion to dismiss as to all claims in this case. The Clerk of the Court is respectfully

directed to terminate this matter.


                                                     SO ORDERED.


                                                     /s/ Pamela K. Chen
                                                     Pamela K. Chen
                                                     United States District Judge
Dated: December 4, 2018
       Brooklyn, New York




                                                12
